                    Case 2:20-mj-05644-DUTY Document 1 Filed 11/18/20 Page 1 of 10 Page ID #:1
$2 5HY &ULPLQDO&RPSODLQW 5HYE\86$2RQ                   ‫ ܆‬2ULJLQDO‫'܆‬XSOLFDWH2ULJLQDO


           LODGED
  CLERK, U.S. DISTRICT COURT
                                               81,7('67$7(6',675,&7&2857
    
                                                                   IRUWKH
           '0
CENTRAL DISTRICT OF CALIFORNIA
  BY: ___________________ DEPUTY
                                                                                                                11/18/2020
                                                        &HQWUDO'LVWULFWRI&DOLIRUQLD

   8QLWHG6WDWHVRI$PHULFD

                                   Y
                                                                              &DVH1RPM
   $QGUHZ5HQH+HUQDQGH]

                                   'HIHQGDQW V 


                                            &5,0,1$/&203/$,17%<7(/(3+21(
                                           2527+(55(/,$%/((/(&7521,&0($16

                 ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI

2QRUDERXWWKHGDWH V RI6HSWHPEHULQWKHFRXQW\RI/RV$QJHOHVLQWKH&HQWUDO'LVWULFWRI&DOLIRUQLD

WKHGHIHQGDQW V YLRODWHG

                      Code Section                                            Offense Description

                      86&% D                                     8QVDIH2SHUDWLRQRI8QPDQQHG
                                                                              $LUFUDIW

                 7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV

                    Please see attached affidavit.

                 _ &RQWLQXHGRQWKHDWWDFKHGVKHHW


                                                                                             V
                                                                                            Complainant’s signature

                                                                                    :LOOLDP5LFKDX6SHFLDO$JHQW)%,
                                                                                              Printed name and title
  $WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\WHOHSKRQH

   'DWH                           1RYHPEHU
                                                                                                Judge’s signature

   &LW\DQGVWDWH /RV$QJHOHV&DOLIRUQLD                                  +RQ$OLFLD*5RVHQEHUJ860DJLVWUDWH-XGJH
                                                                                             Printed name and title
Case 2:20-mj-05644-DUTY Document 1 Filed 11/18/20 Page 2 of 10 Page ID #:2



                               AFFIDAVIT
I, William Richau, being duly sworn, declare and state as

follows:

                           I. INTRODUCTION
     1.     I am a Special Agent with the Federal Bureau of

Investigation (“FBI”), and have been so employed since 2006.

Since 2016, I have been assigned to the Los Angeles

International Airport (“LAX”) Office of the FBI, where I

investigate violations of federal law occurring within the

airport environment and involving aircraft, as well as

violations of federal law involving Unmanned Aircraft Systems

(“UASs”), commonly referred to as “drones.”        Since July 2020, I

have been a member of the newly-formed FBI Wildland Fire

Counter-Unmanned Aircraft System (“CUAS”) Team, for which I

received training specific to drones.

                       II.PURPOSE OF AFFIDAVIT
     2.     This affidavit is made in support of a criminal

complaint against, and arrest warrant for, Andrew Rene HERNANDEZ

(“HERNANDEZ”) for a violation of Title 18, United States Code,

Section 39B(a)(2): Unsafe Operation of Unmanned Aircraft.

     3.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

warrant and does not purport to set forth all of my knowledge of

or investigation into this matter.       Unless specifically
Case 2:20-mj-05644-DUTY Document 1 Filed 11/18/20 Page 3 of 10 Page ID #:3



indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only, and

all dates and times are approximate.

                  III. STATEMENT OF PROBABLE CAUSE
     A.   Technical Terminology
     4.   Based on my training and experience, and that of

other investigators with whom I have conferred, I use the

following technical terms to convey the following meanings:

           a.   A UAS, commonly referred to as a “drone,” is

defined by the Federal Aviation Administration (“FAA”) as “an

aircraft that is operated without the possibility of direct

human intervention from within or on the aircraft.”

14 C.F.R. § 107.3.

           b.   The FAA defines a UAS as “an unmanned aircraft

and associated elements (including communication links and

the components that control the unmanned aircraft) that are

required for the pilot in command to operate safely and

efficiently in the national airspace system.”           FAA
Modernization and Reform Act of 2012 § 331(9).

     5.   An “SD” card is a Secure Digital memory device that

is used to store digital information in portable devices.

Some SD cards are fixed to electronic devices while others

are removable.

     B.   Applicable Law
     6.   The FAA is an agency within the United States

Department of Transportation that is responsible for the




                                       2
Case 2:20-mj-05644-DUTY Document 1 Filed 11/18/20 Page 4 of 10 Page ID #:4



safety of civil aviation by regulating the safe and efficient

use of navigable airspace within the United States.

        7.   Title 18, United States Code, Section 39B criminalizes

the knowing or reckless interference or disruption of the

operation of an aircraft carrying one or more occupants while

operating an unmanned aircraft where the action poses an

imminent safety hazard to the manned aircraft or its occupants.

        C.   Statement of Facts
              1.     A Drone Crashes into a LAPD Helicopter

        8.   Based on my training, experience, and knowledge of the

investigation, including my review of law enforcement reports, I

am aware of the following:

              a.     On September 18, 2020, at approximately 12:18

a.m., the Los Angeles Police Department (“LAPD”) was alerted to

a burglary at a pharmacy in Hollywood, California (“the

Pharmacy”).         LAPD dispatched a patrol unit to the Pharmacy, and

the patrol officers requested an air support unit to respond.

At approximately 12:35 a.m., LAPD Officers Lomax and Ornelas

flew a LAPD helicopter toward the Pharmacy.

              b.     While flying above the Pharmacy, Officer Lomax

observed what appeared to be a drone and pulled the helicopter

up in an attempt to put the helicopter out of the drone’s flight

path.     Despite Officer Lomax’s efforts to avoid the drone, the

drone struck the bottom of the LAPD helicopter.         Officer Lomax

initiated an emergency landing at Hooper Heliport.         After

colliding with the police helicopter, the drone fell out of the

sky and Officer Ornelas requested that the LAPD officers on the



                                         3
Case 2:20-mj-05644-DUTY Document 1 Filed 11/18/20 Page 5 of 10 Page ID #:5



ground search the area for the drone.       Officer Lomax safely

landed the helicopter and observed damage to the helicopter’s

nose, antenna, and the bottom cowlings.

              c.   LAPD Officers Morse and Gonzalez searched the

area near the Pharmacy for the fallen drone and found a white

2020 Toyota Corolla with a broken rear windshield parked near

the Pharmacy that appeared to have been hit by the drone as it

fell.     From the street and inside the damaged vehicle, they

recovered gray plastic pieces of the drone that had crashed into

the helicopter.      On the street, they also recovered portions of
the drone, which included a serial number (08Q3G9KP01W033)

printed on the inside of the drone, and the drone’s camera.

        9.   On September 18, 2020, I interviewed LAPD Flight

Safety Officer J. Coley Maddigan.      Officer Maddigan is an LAPD

Officer and a pilot with LAPD assigned to the LAPD Air Support

Division.      Officer Maddigan stated that, based on his

observations of the LAPD helicopter after it was hit by the

drone, he believed that, if the drone had struck the

helicopter’s main rotor instead of the fuselage, it could have

brought the helicopter down.      The main rotor is attached to the

top of the fuselage and extends outward.        The drone could have

easily hit and damaged the rotor or other critical parts of the

helicopter like the windshield, which could have caused the

helicopter to crash or distract the pilot.

              2.   LAPD Identifies HERNANDEZ as the Drone’s Pilot

        10. On September 18, 2020, LAPD Officer Gonzalez

interviewed Witness #1, an individual who resided near the



                                       4
Case 2:20-mj-05644-DUTY Document 1 Filed 11/18/20 Page 6 of 10 Page ID #:6



Pharmacy.    According to my review of Officer Gonzalez’s

interview report, Witness #1 told Officer Gonzalez that that the

residents of a nearby house frequently flew “drones.”          Witness

#1 described the house and its location in detail.

     11. According to California Department of Motor Vehicles

(“DMV”) records, the residence Witness #1 described is the

residence where HERNANDEZ resides (“HERNANDEZ’s Residence”).

     12. On October 1, 2020, the Honorable John E. McDermott,

United States Magistrate Judge, issued a warrant in Case Number

20-MJ-4707 (C.D. Cal.), authorizing the search of the digital

contents of the drone’s camera and SD card.        I seized the

following images from the SD card that show HERNANDEZ operating

the drone at HERNANDEZ’s Residence and near a vehicle registered

to him, including:

            a.   A photograph dated May 9, 2020, showing HERNANDEZ

operating a black drone controller and leaning against a black

vehicle with California license plate 8DVU871.         According to CA

DMV vehicle registration information, the vehicle is registered

to HERNANDEZ at HERNANDEZ’s residence.




                                       5
Case 2:20-mj-05644-DUTY Document 1 Filed 11/18/20 Page 7 of 10 Page ID #:7



          b.   Two photographs dated May 16, 2020 that show

HERNANDEZ holding a drone controller at a location I recognize

to be HERNANDEZ’s Residence.

          c.   A photograph dated May 28, 2020, depicted below,

which shows HERNANDEZ holding a black drone controller with a

black smart phone attached below it.       The logo of the drone that

crashed into the LAPD helicopter is visible on the controller.




          d.   A photograph dated September 15, 2020 – three

days before the drone struck the LAPD helicopter – taken from

the air showing the Pharmacy and other nearby businesses.

     13. According to the manufacturer, the drone that struck

the LAPD helicopter uses a “flight controller” that attaches to

an Android or Apple smart phone and users may download a smart

phone application to operate the drone.       The following




                                       6
Case 2:20-mj-05644-DUTY Document 1 Filed 11/18/20 Page 8 of 10 Page ID #:8



photographs display the flight controller mounted to a smart

phone.




             3.   HERNANDEZ Confesses to Flying the Drone into the
                   LAPD Helicopter

     14. On October 20, 2020, the Honorable Charles F. Eick,

United States Magistrate Judge, issued warrants in Case Numbers

20-MJ-5060, 20-MJ-5061, and 20-MJ-5062 (C.D. Cal.), authorizing

the search of HERNANDEZ’s Residence, his person, and his

vehicle.

     15. On October 21, 2020, I and other law enforcement

officers executed the search warrants.        HERNANDEZ was present,

and I and other law enforcement officers informed him that we

had federal search warrants to search his residence, his

vehicle, and his person.     Additionally, I and other law

enforcement officers advised HERNANDEZ of his Miranda rights.

HERNANDEZ waived his Miranda rights and agreed to speak with me

and other law enforcement officers.        HERNANDEZ stated the

following:




                                       7
Case 2:20-mj-05644-DUTY Document 1 Filed 11/18/20 Page 9 of 10 Page ID #:9



           a.   On September 18, 2020, a little after midnight,

HERNANDEZ was at his residence with his son when he heard police

vehicles and a helicopter approaching.

           b.   HERNANDEZ was curious, got his drone, and flew

his drone to see what was going on.        HERNANDEZ launched his

drone above his residence.     He stated that it is hard to see the

drone at night, but that he recalled seeing the drone’s green

light facing him as it was ascending.       As the drone was

ascending, HERNANDEZ looked down for a couple seconds at the

drone controller, which was attached to his phone.         As HERNANDEZ

looked up again at his drone, he saw the drone being “smacked”

by the helicopter, which was hovering.       HERNANDEZ stated that

the drone went down and landed at a nearby residence.

           c.   HERNANDEZ stated that the helicopter appeared to

be a police helicopter.     After the collision, the helicopter

left the area and HERNANDEZ heard more police vehicles

responding to the area with sirens.        Moments later, HERNANDEZ

walked around the block to look for his drone, but he did not

find it.   HERNANDEZ then saw multiple police vehicles at the

Pharmacy across the street from his residence.

//

//

//

//

//

//

//



                                       8
Case 2:20-mj-05644-DUTY Document 1 Filed 11/18/20 Page 10 of 10 Page ID #:10



                              IV. CONCLUSION
      16.   For the reasons described above, I respectfully submit

there is probable cause to issue the requested criminal

complaint and arrest warrant.

Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____
                  WK day of
November, 2020.



UNITED STATES MAGISTRATE JUDGE




                                        9
